The Honorable Ron Fields Prosecuting Attorney Twelfth Judicial Circuit Sebastian County Courthouse Fort Smith, AR 72901
Dear Mr. Fields:
This is in response to a request by Deputy Prosecuting Attorney Daniel Shue concerning a request by Sebastian County Sheriff Gary Grimes for an opinion from this office. That request concerns the purchase of certain items by the sheriff's office with money from the Radio Equipment Repair and Replacement Fund.1 The question is whether those items are within the statute creating the Radio Equipment Repair and Replacement Fund, A.C.A. § 21-6-307(b)(2)(B), as items that "are needed by the sheriff to either repair, replace, or purchase additional radio equipment used in and necessary to the operation of the sheriff's office."
While your request explains why each of the items is used in and necessary to the operation of the sheriff's office and its Communication Center, I do not believe any of them are radio equipment, per se, under the statute. Under an ordinary understanding of radio equipment, I am unable to conclude that the legislature contemplated that additional office equipment could be purchased with money from the Radio Equipment Repair and Replacement Fund.
Until the legislature authorizes the purchase of additional equipment generally (rather than radio equipment specifically), it is my opinion that only radio equipment, as that phrase is ordinarily understood, may be purchased with fund monies. Cf. Anderson v. American State Bank,178 Ark. 652, 658, 11 S.W.2d 444, 446 (1928) (highway fund for general purpose of building and maintaining roads necessarily includes purchase of machinery in particular). Thus, the items must be purchased consistent with other state laws and/or county ordinances. See Op. Att'y. Gen.91-407 (copy enclosed).2
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General David R. Raupp.
Sincerely,
WINSTON BRYANT Attorney General
WB:DRR/cyh
1 The items asked about are 1) chairs and chair mats, 2) a paper shredder, 3) a vacuum cleaner, 4) a copier, 5) typewriters, 6) a printer stand, and 7) a portable building with accompanying storage permit.
2 For items that are radio equipment, however, this office has previously concluded that a sheriff may spend fund monies without a prior appropriation from the quorum court. See Op. Att'y. Gen. 86-528 (copy enclosed).